DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\

Priority
Application 16/777,287, filed 01/30/2020, claims foreign priority to JAPAN 2019-016848 filed on 02/01/2019 and JAPAN 2019-179333 filed 09/30/2019.

Current Status
This office action is a first office action, non-final rejection based on the merits.  The application, 16/777,287 was filed 01/30/2020.  Claims 1-11, filed 01/30/2020, are pending and have been considered below.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities: 
	Appropriate correction is required.
Regarding claim 4 and 6 applicant used the phrase “the plurality of detection axes” (claim 4 line 9, claim 6 line 5).  Examiner believes “the plurality of detection axes” (claim 4 line 9, claim 6 line 5) is in reference to “a plurality of the detection axes” (claim 4 line 2).  Examiner suggests “the plurality of detection axes” (claim 4 line 9, claim 6 line 5) should read “the plurality of the detection axes.”  However, it could be a different concept intended by the applicant, explanations are requested.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 11:  Applicant recites the limitation "the storage unit" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasama, U.S. Pub No. 2014/0039828 A1 in view of Nakajima Masahiro (hereinafter Nakajima), JP2013157055A.

Regarding independent claim 1 Kasama teaches:
	A sensor system comprising: 
	a sensor that is provided in a structure and detects an acceleration (Kasama, fig 1, fig 2); 
	a storage unit that stores installation information indicating a relationship between a direction of a gravitational acceleration and a direction of a detection axis of the sensor (Kasama, fig 1, fig 3 depicts a memory (10c) which reads on “a storage unit,” abstract, ¶ 0020, Kasama teaches the sensor unit (11) has a set range which would be “installation information”  that is stored in a memory.  Additionally, “the sensor unit (11) is a triaxial acceleration sensor which detects acceleration in triaxial directions which are orthogonal to each other” (¶ 0020) where the X-axis is in a “crosswise direction” (left and right), the Z-axis is in a front-back direction, and the Y-axis is in a vertical direction where “The acceleration will become a positive value for an amount of movement in the upper direction, and will become a negative value for an amount of movement in the lower direction” (¶ 0020) thereby teaching “a relationship between a direction of a gravitation acceleration and a direction of a detection axis of the sensor”); and 
	Kasama does not teach:
	a drop determination unit that determines whether or not the sensor is dropped based on a representative value of accelerations in the direction of the detection axis detected by the sensor 
	Nakajima teaches:
	a drop determination unit that determines whether or not the sensor is dropped based on a representative value of accelerations in the direction of the detection axis detected by the sensor and a gravitational acceleration value in the direction of the detection axis specified based on the installation information  (Nakajima, fig 2, 4th page 8th-10th paragraph, 6th page 3rd-5th paragraph, 11th page,  Nakajima teaches Processing apparatus (100) which contains a “three-axis acceleration sensor (146) and a central processing unit (CPU) (140) where calculations would take place implying  “a drop determination unit,” and a main memory (142) (4th page 8th paragraph) and that “the state determination unit (166) detects the attitude of which one of the three axial directions of the information processing apparatus (100) is facing the direction of gravity” (6th page 3rd paragraph) thereby teaching “the direction of the detection axis” that the “gravitational acceleration” is in. This orientation would be stored in memory (fig 2 main memory (142).  Nakajima also teaches “When the acceleration in the direction of gravity of the information processing apparatus 100 falls within the range of the predetermined value, as shown in Fig. 13A, the information processing apparatus 100 is not lifted from a desk or the like” (11th page 1st paragraph) therefore since it has not been “lifted from a desk or the like” it has been dropped.  “Acceleration in the direction of gravity of the information processing apparatus” reads on “representative value of accelerations in the direction of the detection axis,” and “predetermined value” is based on “a gravitational acceleration value” as “the sum of the difference between the asymptotic line AF and the resultant force Rn is a predetermined value” 14th page last paragraph) and “in the ideal state, the asymptotic line AR indicates 1(G) (11th page 9th paragraph)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including a drop determination unit as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).

Regarding claim 7 Kasama as modified does not teach:
	the representative value is an average value or a median value.
	Nakajima teaches:
	the representative value is an average value or a median value (Nakajima, 12th page 7th – 8th paragraph, Nakajima teaches “an average value AG of acceleration data G1 to GM in three axial directions for a predetermined time T4” (see eqn. 11)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including a representative value as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).

Regarding claim 8 Kasama as modified teaches:

	the drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped (Kasama, fig 4, ¶ 0040, Kasama teaches that after a drop has been determined, the time is recorded in memory.  According to fig 4, after the app. is activated the sampling and calculating starts.  The process ends after a drop has occurred and does not start again until the application is activated.  Therefore the “drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped.)

Regarding claim 9 Kasama as modified teaches:
	an arithmetic unit that performs an arithmetic based on an acceleration value detected by the sensor, and 
	wherein when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit (Kasama, 
¶ 0041, fig 4, Kasama teaches the “application processing unit (14) determines the occurrence of the drop” where “application processing unit” reads on “arithmetic unit.”  The “application processing unit” uses acceleration information obtained by the sensor unit to “perform(s) an arithmetic based on an acceleration value” to determine if a drop has occurred.  According to fig 4, after the app. is activated the sampling and calculating starts.  The process ends after a drop has occurred and does not start again until the application is activated.  Therefore “when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit”).

Regarding claim 10 Kasama as modified teaches:
	an output unit that outputs a determination result by the drop determination unit to an outside of the sensor system (Kasama, ¶ 0042, Kasama teaches that “a third party, …can easily and quickly know the occurrence of the drop” as information related to the drop is stored in the memory).

Regarding independent claim 11 Kasama teaches:
	A sensor drop determination method comprising: 
	a data acquisition step of acquiring an output signal of a sensor that is provided in a structure and detects an acceleration (Kasama, fig 1, fig 2);  
	indicating a relationship between a direction of a gravitational acceleration stored in the storage unit and the direction of the detection axis of the sensor (Kasama, fig 1, fig 3 depicts a memory (10c) which reads on “a storage unit,” abstract, ¶ 0020, Kasama teaches “the sensor unit (11) is a triaxial acceleration sensor which detects acceleration in triaxial directions which are orthogonal to each other” (¶ 0020) where the X-axis is in a “crosswise direction” (left and right), the Z-axis is in a front-back direction, and the Y-axis is in a vertical direction where “The acceleration will become a positive value for an amount of movement in the upper direction, and will become a negative value for an amount of movement in the lower direction” (¶ 0020) thereby teaching “a relationship between a direction of a gravitation acceleration … and the direction of the detection axis of the sensor.”  This type of installation information would be stored in “the storage unit”).
	Kasama does not teach:

	a drop determination step of determining whether or not the sensor is dropped based on the representative value of the acceleration in the direction of the detection axis, and a gravitational acceleration value in the direction of the detection axis specified based on installation information
	Nakajima teaches:
	a representative value calculation step of calculating a representative value of accelerations in a direction of a detection axis detected by the sensor, based on an output signal of the sensor (Nakajima, 12th page 7th – 8th paragraph, Nakajima teaches “an average value AG of acceleration data G1 to GM in three axial directions for a predetermined time T4” (see eqn. 11) where “average value” reads on “representative value”); and 
	a drop determination step of determining whether or not the sensor is dropped based on the representative value of the acceleration in the direction of the detection axis, and a gravitational acceleration value in the direction of the detection axis specified based on installation information (Nakajima, fig 2, 4th page 8th-10th paragraph, 6th page 3rd-5th paragraph, 11th page,  Nakajima teaches Processing apparatus (100) which contains a “three-axis acceleration sensor (146) and a central processing unit (CPU) (140)” where calculations would take place during  “a drop determination step,” and that “the state determination unit (166) detects the attitude of which one of the three axial directions of the information processing apparatus (100) is facing the direction of gravity” (6th page 3rd paragraph) thereby teaching “the direction of the detection axis” that the “gravitational acceleration” is in. This orientation would be stored in memory (fig 2 main memory (142).  Nakajima also teaches “When the acceleration in the direction of gravity of the information processing apparatus 100 falls within the range of the predetermined value, as shown in Fig. 13A, the information processing apparatus 100 is not lifted from a desk or the like” (11th page 1st paragraph) therefore since it has not been “lifted from a desk or the like” it has been dropped.  “Acceleration in the direction of gravity of the information processing apparatus” reads on “representative value of accelerations in the direction of the detection axis,” and “predetermined value” is based on “a gravitational acceleration value” as “the sum of the difference between the asymptotic line AF and the resultant force Rn is a predetermined value” (14th page last paragraph) and “in the ideal state, the asymptotic line AR indicates 1(G) (11th page 9th paragraph)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including a representative value calculation step and a drop determination step as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasama as modified as applied to claim 1 above, and further in view of Zhang et al. (hereinafter Zhang) CN105866469A in further view of Shibata, U.S. Pub. No. 2010/0172052 A1.

Regarding claim 2 Kasama as modified does not teach:
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value is greater than a determination value in the direction of the detection axis.
	Zhang teaches:
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value is greater than a determination value in the direction of the detection axis (Zhang, 3rd page 12th paragraph- 4th page 2nd paragraph, Zhang teaches “If it is determined that the absolute value of the difference between the acceleration and the gravitational acceleration exceeds the preset value, it is determined that the terminal is landed” (4th page 2nd paragraph) where “the acceleration value” reads on “representative value of the accelerations detected by the sensor,” “preset value” reads on “determination value,” and “determining that the terminal is landed” implies “the sensor” was dropped).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including an absolute value difference as taught by Zhang in order to provide a system in which “the accuracy of the terminal acquiring the collision feature information” has been improved (Zhang, 5th page last paragraph).  

Regarding claim 3 Kasama as modified does not teach:
	the sensor has a plurality of the detection axes in different directions, and 

	Shibata teaches:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when the absolute value of the difference is greater than a determination value in any one or more of the directions of the plurality of detection axes (Shibata, ¶ 0042-¶ 0045, ¶ 0051-¶ 0056,  Shibata teaches “determination is performed every time on the basis of the absolute value of the difference between the detected values for two axes among the acceleration values for the three axes orthogonal to one another” (¶ 0045) where “determination” implies  “fall detection.” Shibata also teaches that when the above mentioned “absolute value of the difference between the detected values for two axes” are within a “reference range” which reads on “determination value” the sensor is in a falling state (¶ 0052)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including the process of determining a sensor drop as disclosed by Shibata in order to provide a system in which “reduce(s) the processing load put when making a determination using software” and “is allowed to reliably determine the start of a fall” (Shibata, ¶ 0014).   

Regarding claim 4 Kasama as modified does not teach:
	the sensor has a plurality of the detection axes in different directions, and 

	Zhang teaches:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value is greater than a first determination value in any two or more of the directions of the plurality of detection axes (Zhang, 3rd page 12th paragraph-4th page 2nd paragraph, 6th page 2nd – 5th paragraph, Zhang teaches “a plurality of detection axes in different directions” (6th page 2nd  paragraph).  Zhang also teaches determining in what direction the sensor is falling (6th page 2nd paragraph) this may be done by determining the “absolute value of the difference between the acceleration and the gravitational acceleration” (4rd page 2nd paragraph) of each of the axes. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including an absolute value difference as taught by Zhang in order to provide a system in which “the accuracy of the terminal acquiring the collision feature information” has been improved (Zhang, 5th page last paragraph).  

Regarding claim 6 Kasama as modified does not teach:

	Shibata teaches:
	the drop determination unit determines that the sensor is dropped when the absolute value of the difference is greater than a second determination value in any one or more of the directions of the plurality of detection axes (Shibata, fig 12, ¶ 0061, ¶ 0095-¶ 0098, Shibata teaches “after the differential value                         
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     (which indicates an acceleration value) of the absolute value of the acceleration falls below the threshold DAth1” (¶ 0095) the device is in a “fall start state.” where DAth1 indicates a first determination value. Shibata teaches the acceleration due to gravity in a” low-gravity state (gravity free state)” is zero, therefore “difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value” would be the same as the absolute value of the acceleration represented by                         
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                    .  Shibata also teaches “when                         
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     falls within the range from the threshold DAth2 to a threshold DAth4 it is considered that the fall detection device has been put into the third state S3 “low gravity state” (¶ 0096) and if it stays in this range for a predetermined amount of time the device is put into a “fall-in-progress” state.  Therefore “the range from the threshold DAth2 to a threshold DAth4” would be considered “the second determination value.”   Shibata teaches                         
                            
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        a
                                        x
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        y
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        z
                                    
                                    
                                        2
                                    
                                
                            
                        
                     (¶ 0061), thereby teaching a comparison using all three of the “directions of the plurality of detection axes”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including the process of determining a sensor drop as disclosed .   	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kasama  as modified applied to claim 1 above, and further in view of Shibata, U.S. Pub. No. 2010/0172052 A1.

Regarding claim 5 Kasama as modified does not teach:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when a difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value is greater than a first determination value in any two or more of the directions of the plurality of detection axes.
	Shibata teaches:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when a difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value is greater than a first determination value in any two or more of the directions of the plurality of detection axes (Shibata, fig 3, 
¶ 0014-¶ 0016, ¶ 0061-¶ 0068, Shibata teaches when the sensor is in a “low-gravity state (gravity free state)” (¶ 0066) the sensor in falling.  Shibata also teaches “a plurality of detection axes in different directions” where the “accelerations in three orthogonal axis directions”
(¶ 0015) are obtained.  Additionally Shibata teaches in a “gravity free state,” falling, the absolute value of the acceleration the differential value of the acceleration both become 0.  However “if an offset exists in the output produced by the acceleration sensor (60), the absolute value of the acceleration does not completely become 0” (¶ 0066).  If the absolute value of the acceleration falls below a threshold or is within a predetermined range the device is in a “low-gravity state,” where a threshold or a predetermined range imply a “first determination value,” and after a specific period of time is considered to be in a fall.  Since Shibata teaches the acceleration due to gravity in a” low-gravity state (gravity free state)” is zero, the “difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value” would be the same as the absolute value of the acceleration.  Shibata teaches                         
                            
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        a
                                        x
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        y
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        z
                                    
                                    
                                        2
                                    
                                
                            
                        
                     (¶ 0061), thereby teaching a comparison using all three of the “directions of the plurality of detection axes”) 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Kasama by including the process of determining a sensor drop as disclosed by Shibata in order to provide a system in which “reduce(s) the processing load put when making a determination using software” and “is allowed to reliably determine the start of a fall” (Shibata, ¶ 0014).   

Examiner’s Note
This rejection is based, in part, on the attached machine translations of Zhang et al. (hereinafter Zhang) CN105866469A and Nakajima Masahiro (hereinafter Nakajima), JP2013157055A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto Hidetaka et al., JP2013130532A, teaches a drop impact detection device which determines the degree of drop impact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/26/2021